Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146819                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Bridget M. McCormack
            Plaintiff-Appellee,                                                                           David F. Viviano,
                                                                                                                      Justices
  v                                                                 SC: 146819
                                                                    COA: 314080
                                                                    Wayne CC: 94-002089-01-FC
  CORTEZ ROLAND DAVIS,
           Defendant-Appellant.

  ____________________________________/

         On order of the Chief Justice, leave to appeal having been granted in this case, the
  time allowed for oral argument shall be 20 minutes for each side. MCR 7.315(B).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
           h1105
                                                                               Clerk